Claim Interpretation
Applicant’s arguments, see page 10, third full paragraph-seventh full paragraph of Applicant’s remarks, filed 2/24/2021, with respect to the claim interpretation of the claim limitations “the lower attachment features”, “the connection portion” under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  Because the claim limitations recite sufficient structure to preclude interpretation under 35 U.S.C. § 112(f), the limitations will be interpreted under its broadest reasonable interpretation and not as a means-plus-function limitation.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Formica (WO2012/040792A1) in the embodiment shown in fig 61 discloses a patient interface to provide breathable gas to a patient, comprising: a cushion assembly, comprising: a nasal cushion (1492) (foam portion of nares portion (1490) a nasal plenum chamber (flexible portion (1496)) and the nasal cushion (1490) forming a nasal gas chamber (para [0406]), the nasal cushion (1490) including a nasal opening configured to direct breathable gas to the patient's nares in use (as shown on fig 61, nasal cushion (1490) includes an opening to direct breathable gas to a user’s nares); an oral cushion (1492) (foam portion of mouth portion (1482)) configured to contact and seal against the patient's face surrounding the patient's mouth, the oral cushion (1482) including an oral opening configured to direct breathable gas to the patient's mouth in use (as shown on fig 61, oral cushion (1482) includes an opening to direct breathable gas to a user’s mouth); an oral plenum chamber and the oral cushion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785